 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GREGORY L. FLETCHER,                                1:18-cv-01074-DAD-EPG-PC
12                 Plaintiff,                            ORDER DENYING MOTION FOR
                                                         APPOINTMENT OF COUNSEL
13         vs.                                           (ECF No. 2.)
14   STU SHERMAN,
15                 Defendant.
16

17          On July 6, 2018, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff
18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
19   F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent Plaintiff
20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
21   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the
22   Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,
23   113 F.3d at 1525.
24          Without a reasonable method of securing and compensating counsel, the Court will seek
25   volunteer counsel only in the most serious and exceptional cases. In determining whether
26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                     1
 1            In the present case, the court does not find the required exceptional circumstances. At
 2   this early stage in the proceedings, the Court cannot make a determination that Plaintiff is likely
 3   to succeed on the merits. Payment of the filing fee for this case has not been resolved, and
 4   Plaintiff’s complaint awaits the court’s screening required under 28 U.S.C. 1915.1 Thus, to
 5   date the Court has not found any cognizable claims in Plaintiff’s complaint for which to initiate
 6   service of process, and no other parties have yet appeared. The legal issues in this case B
 7   whether Plaintiff’s constitutional rights or his rights under the Americans with Disabilities Act
 8   were violated when he was denied a job at the prison -- do not appear complex. Moreover,
 9   based on a review of the record in this case, the court finds that Plaintiff can adequately
10   articulate his claims. Therefore, Plaintiff=s motion shall be denied, without prejudice to renewal
11   of the motion at a later stage of the proceedings.
12            Accordingly, for the foregoing reasons, Plaintiff’s motion for the appointment of
13   counsel is HEREBY DENIED, without prejudice.
14
     IT IS SO ORDERED.
15

16       Dated:      March 20, 2019                                      /s/ Gary S. Austin
                                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
                       1
                          On October 9, 2018, the Court entered findings and recommendations, recommending that
27   Plaintiff’s in forma pauperis status be revoked under 28 U.S.C. § 1915(g), and that Plaintiff be required to pay the
     $400.00 filing fee in full for this case. (ECF No. 9.) Until the filing fee has been resolved, the case shall not
28   proceed on the merits.

                                                              2
